                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

JASON G. KUSTRA,                )
                                )
     Plaintiff,                 )                   Case No.: 2:19-cv-94
                                )
v.                              )
                                )                   Judge Curtis L. Collier
THE STATE OF FLORIDA DEPARTMENT )
OF REVENUE CHILD SUPPORT        )
ENFORCEMENT,                    )
                                )
     Defendant.                 )

                                    JUDGMENT ORDER

       On November 21, 2019, United States Magistrate Judge Cynthia R. Wyrick issued a report

and recommendation (“R&R”), recommending Plaintiff’s complaint be dismissed without

prejudice due to lack of subject matter jurisdiction. (Doc. 5.) Neither party has objected to the

R&R within the given fourteen days.

       After reviewing the record, the Court agrees with the R&R. The Court thus ACCEPTS

and ADOPTS the Magistrate Judge’s findings of fact, conclusions of law, and recommendations.

       Accordingly, it is ORDERED that Plaintiff’s complaint be DISMISSED WITHOUT

PREJUDICE for lack of subject matter jurisdiction. There being no further issues before the

Court, the Clerk is DIRECTED to CLOSE the matter.



       SO ORDERED.

       ENTER:


                                                    /s/
                                                    CURTIS L. COLLIER
                                                    UNITED STATES DISTRICT JUDGE
ENTERED AS A JUDGMENT
    s/ John L. Medearis
   CLERK OF COURT




                          2
